      Case: 1:20-cr-00130-CAB Doc #: 50 Filed: 11/16/20 1 of 3. PageID #: 319




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:20CR130
                                              )
                       Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
GIOVANI MARRERO,                              )         OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Giovani Marrero’s Motion to Release Defendant on Bond.

(Docs. 41 & 42). For the following reasons, the Court DENIES Defendant’s Motion.

                                         I. BACKGROUND

       On February 3, 2020, the Government filed its Complaint against Defendant. On

February 7, 2020, Magistrate Judge Ruiz conducted a Preliminary and Detention Hearing. In a

written opinion, the Magistrate Judge ordered Defendant’s pretrial detention. (Doc. 7). In doing

so, the Magistrate Judge determined that the presumption of detention applied and that

Defendant did not rebut the presumption. (Id.). The Magistrate Judge also cited Defendant’s

pending State intervention in lieu of conviction, Defendant’s lack of candor and Defendant’s

presence and role during the offense as additional justifications for detention. (Id.).

       On February 26, 2020, a Grand Jury indicted Defendant with one count of Conspiracy to

Possess with the Intent to Distribute and Distribute Cocaine, a violation of 21 U.S.C. § 846; and

one count of Possession with Intent to Distribute Marijuana, a violation of 21 U.S.C. § 841(a)(1)

                                                  -1-
      Case: 1:20-cr-00130-CAB Doc #: 50 Filed: 11/16/20 2 of 3. PageID #: 320




and (b)(1)(D). (Doc. 10). The Magistrate Judge continued Defendant’s pretrial detention. (Non-

Doc. Entry, 3/20/2020).

        On October 19, 2020, Defendant filed his Motion. (Docs. 41 & 42). The Government

opposed the Motion on October 26, 2020. (Doc. 43).

                                      II. LAW & ANALYSIS

        Defendant requests temporary release under 18 U.S.C. § 3143(i). (See Doc. 41, PageID:

258). Section 3143(i) allows a district court to “permit the temporary release of [a

defendant]…to the extent that…such release [is] necessary for preparation of the person’s

defense or for another compelling reason.” 18 U.S.C. § 3142(i). A defendant bears the burden

of establishing circumstances warranting a temporary release under § 3143(i). United States v.

Bothra, 2020 WL 2611545, at *2 (6th Cir. May 21, 2020) (non-precedential). Any request under

§ 3143(i) must be “temporary” and have an end date in mind. Id. Moreover, “generalized fears

of contracting COVID-19, without more, [do not] constitute a compelling reason.” Id. Rather,

courts must look at individualized circumstances, like a person’s danger to the community or

flight risk. Id.

        Here, Defendant does not propose a ‘temporary release.’ Nor do Defendant’s

‘individualized circumstances’ justify a temporary release. As the Magistrate Judge found,

which Defendant does not contest, the presumption of detention applies to Defendant. See 18

U.S.C. § 3142(e)(3). Defendant has not rebutted that presumption. And Defendant’s behavior in

detention, while commendable, is expected; it does not constitute a compelling reason for

temporary release.

        Moreover, Defendant does not allege any medical condition that may lead to severe

consequences should he contract the virus. To the contrary, Defendant is relatively young (30



                                               -2-
      Case: 1:20-cr-00130-CAB Doc #: 50 Filed: 11/16/20 3 of 3. PageID #: 321




years old) and in “excellent physical health.” (Doc. 5, PageID: 43). Rather, he relies solely on

the general fear of COVID-19, which he cannot do. Bothra, 2020 WL 2611545, at *2. While

the existence of COVID-19 is extraordinary in the normal sense of the word, it has no impact on

Defendant’s flight risk or danger to the community. The Magistrate Judge previously

determined Defendant presented a danger to the community. And the presence of COVID-19

does not lessen Defendant’s danger to the community.

                                        III. CONCLUSION

       Defendant has not demonstrated a compelling reason for temporary release. For this

reason, Defendant’s Motion (Doc. 41 & 42) is DENIED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: November 16, 2020




                                               -3-
